ROADS, BRIDGES  FERRIES
The Board of County Commissioners has the authority to regulate and place restrictions on traffic using county highways. They may exercise authority by promulgating restrictions upon trucks traveling over county roads when such restrictions are necessary to prevent serious damage to or deterioration of said roads and highways according to the criteria established in 47 O.S. 14-113 [47-14-113] (1971).  The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Can the Board of County Commissioners exercise authority to limit traffic on county roads (gravel or black top, etc.) by placing restrictions on trucks which carry loads such as coal, gravel, etc., of weights legal on state highways? The Oklahoma Highway Safety Code, 47 O.S. 1-122 [47-1-122] (1971), defines a highway as "the entire width between boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel" making no legal distinction between the words "road" and "highway." Title 69 O.S. 601 [69-601] (1971) vests jurisdiction over county roads and highways in the county commissioner. Section 601 reads as follows: "The County Highway System shall be composed of all public roads within any county, less any part of any road or roads which may be taken over as a State highway by the Commission. It shall be the duty of the Board of County Commissioners in each county to construct and maintain as county highways those roads which best serve the most people of the county. . . . The Boards of County Commissioners of the various counties shall have exclusive jurisdiction over the designation, construction and maintenance and repair of all of the county highways and bridges therein." The statute addressing the powers of the Commissioners to regulate traffic on local highways is found at 47 O.S. 14-113 [47-14-113] (1971). 47 O.S. 14-113 [47-14-113] reads as follows: "The Director of the Department of Highways with respect to highways on the state highway system or local authorities with respect to highways under their jurisdiction, as defined in Title 69, may prohibit the operation of vehicles on any such highways, or impose restrictions as to the weights of vehicles to be operated upon any state or federal highway or any detour established for such highways, or for any bridge located upon such highways or detours, whenever any such highway, detour or bridge by reason of deterioration, rain, snow or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weight reduced. Such restrictions shall be effective when signs giving notice thereof are erected upon the highway, detour, bridge, or portion thereof affected by such action, and the Department of Public Safety has been notified." It is a general rule of statutory construction that where the language of a statute is clear and unambiguous, the statute must be held to mean what it plainly expresses, and no room is left for construction and interpretation; courts cannot search for its meaning beyond the statute itself, for there is nothing to construe. Woods v. Phillips Petroleum Company,207 Okl. 490, 251 P.2d 505; Jenkins v. Frederick,208 Okl. 583, 257 P.2d 1058. The plain reading interpretation of this statute clearly establishes in the Board of Commissioners, the local authority, the power to limit traffic on local roads under prescribed conditions. It, therefore, logically follows that if the exercise of this authority is necessary to prevent serious damage or destruction to county roads and highways, then the Board of County Commissioners may use their discretion in limiting the use of such roads according to the criteria established in 47 O.S. 14-113 [47-14-113] (1971).  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The Board of County Commissioners has the authority to regulate and place restrictions on traffic using county highways. They may exercise authority by promulgating restrictions upon trucks traveling over county roads when such restrictions are necessary to prevent serious damage to or deterioration of said roads and highways according to the criteria established in 47 O.S. 14-113 [47-14-113] (1971).  (CATHERINE GATCHELL NAIFEH) (ksg)